Orders, Supreme Court, New York County, entered on July 14, 1978 and July 19, 1979, respectively, unanimously affirmed. Respondent shall recover of appellants one bill of $75 costs and disbursements of this appeal. The stay contained in the order entered July 14, 1978 is vacated. The defendants may purge themselves of the contempt by complying with the provisions of the order entered on July 14, 1978 within 10 days after the date of entry of this court’s order. No opinion. Concur—Fein, J. P., Sandler, Sullivan, Bloom and Lupiano, JJ.